The defense interposed in this case is reflected in an instruction numbered 7, which the defendant asked and which reads as follows: "You are instructed that the motorman in operating the street car, seeing the truck approaching the intersection, had the right to assume that the driver of the truck would recognize the paramount right-of-way of the street car and would operate his truck with ordinary care to protect himself, and would not attempt to cross the track at said intersection immediately in front of the approaching street car; and the motorman had the right to go on with his street car with that presumption in his mind until he saw, or, in the exercise of ordinary care, could have seen the driver of the truck do something or his failure to do something which would indicate a contrary intention upon his part, and it then became his duty to stop his street car if he could do so in time to avoid the accident, (or to remain stopped if he had not yet started to cross said street intersection)." The instruction was modified by the addition of the phrase appearing within the parentheses reading as follows: "Or to remain stopped if he had not yet started to cross said street intersection."
I think instruction numbered 7, as asked, was a correct declaration of the law, as applied to the issues of this case, and that it was error to modify it, as was done.
The plaintiff herself testified that when the street car started to move the truck was from 150 to 200 feet away from the street car tracks. The motorman did nothing to stop his car "after he had pulled out in the intersection. The motorman was going about five miles an hour, and he kept pulling out in the middle of the street, and the truck coming down, and it did not slacken either, and the motorman tapped his bell, and the truck driver was honking his horn." The truck was traveling 35 to 40 miles an hour and was coming down a slight grade.
It must be remembered, however, that the street car was moving along a boulevard street, which means that *Page 261 
traffic crossing that street was required to come to a full stop before crossing it. A stop signal in the center of the street upon which the truck was moving evidenced the fact that the street car was moving on a boulevard street. Now, the street car started moving across the intersecting street while the truck was 150 to 200 feet away. As a matter of law, and as a matter of fact, the street car company had the right-of-way over the truck. This being true, the court should have charged the jury, as the requested instruction declared the law to be, that the motorman had the right to assume that the driver of the truck would not attempt to cross the street car track immediately in front of the approaching street car, and that the motorman had the right to go on with his street car with that presumption in his mind until he saw, or, in the exercise of ordinary care, could have seen, the driver of the truck do something, or his failure to do something which would indicate a contrary intention upon his part, in which event and at which time it then became the motorman's duty to stop the street car if he could do so in time to avoid the accident.
The essence of this instruction is that one obeying the traffic rules has the right to assume that others will also obey them, and to proceed upon that assumption until he knows, or, in the exercise of ordinary care, should know, that the other party will not observe the traffic regulations. The traffic in cities cannot be moved in a practical manner on any other assumption. However, the legal principle announced in the instruction as requested applies in rural sections as well.
The court modified the instruction by adding the phrase, "or to remain stopped if he had not yet started to cross said street intersection." This modification is open to the objection that it rendered the instruction ambiguous, if not contradictory, and was erroneous for this reason. It is open, however, to the more serious objection that it gives the street car only a qualified right to move along the streets. According to the plaintiff herself, the street car moved into the intersecting street while the truck was 150 to 200 feet away, and *Page 262 
although the truck was approaching rapidly the motorman had the right to assume the truck would stop at the boulevard street as required by the stop signal, and to proceed on that assumption until he knew, or, in the exercise of ordinary care, should have known, that the truck driver would not obey the traffic regulations. Whether the motorman knew, or should have known, that the truck driver intended to disobey the traffic regulations was a question which the instruction, as requested, would have submitted to the jury.